Citation Nr: 1100194	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-11 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  

3.  Entitlement to service connection for shrapnel wound to the 
head, both hands, and both legs.  

4.  Entitlement to service connection for a chronic blood 
disorder, to include the residuals of blood poisoning.  

5.  Entitlement to service connection for migraine headaches, 
secondary to shrapnel wounds.  

6.  Entitlement to service connection for hemorrhoids.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to 
November 1960 and again from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Atlanta, 
Georgia, Department of Veterans Appeals (VA) Regional Office 
(RO), which denied service connection for the issues on appeal.  

The issues of service connection for bilateral hearing loss, 
bilateral tinnitus, and shrapnel wounds to the head, both hands, 
and both legs being remanded are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A disability of the blood, to include the chronic residuals 
of blood poisoning, has not been diagnosed.   

2.  Hemorrhoids have not been diagnosed.  


CONCLUSIONS OF LAW

1.  A chronic blood disorder, to include the residuals of blood 
poisoning, was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & 
Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2010).  

2.  Hemorrhoids were not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & 
Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

As to the service connection claims, the VCAA duty to notify was 
satisfied by way of a letter sent to the Veteran in August 2005.  
The letter fully addressed all notice elements and were sent 
prior to the initial RO decision in this matter.  It informed him 
of what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content.  

With respect to the Dingess requirements, the RO did not provide 
the Veteran with notice of what type of information and evidence 
was needed to establish a disability rating, as well as notice of 
the type of evidence necessary to establish an effective date.  
However, since the claims have been denied, the notice 
requirements with regard to Dingess are moot.  

The RO has effectively satisfied the notice requirements with 
respect to the issues on appeal, which were subsequently 
readjudicated in a July 2009 supplemental statement of the case.  
Under these circumstances, the Board finds that adequate notice 
was provided to the Veteran prior to the transfer and 
certification of his case to the Board.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claims.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent VA 
treatment records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
RO associated the Veteran's service treatment and VA treatment 
records with the claims file.  Neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claims that have not been obtained.

The Veteran was not provided with an examination in this case.  

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  With respect to the third factor, the types of 
evidence that "indicate" that a current disorder "may be 
associated" with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  Id.  

Further, in deciding to remand the issue for a medical nexus 
opinion, the Board notes that the Federal Circuit upheld the 
determination that a VA medical examination is not required as a 
matter of course in virtually every veteran's disability case 
involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. 
Cir. 2010) (distinguishing cases where only a conclusory 
generalized statement is provided by the veteran, in which case 
an examination may not be required).  

Here, will be discussed below, the record is absent any evidence 
of complaints, treatment, or diagnosis of hemorrhoids in service 
or post-service.  While it is questionable as to whether the 
Veteran is competent to diagnosis hemorrhoids, the fact remains 
that the record is completely silent with respect to him having 
hemorrhoids.  The mere fact that the Veteran now states that he 
has hemorrhoids, and that he has suffered from the same since 
service, does not trigger the duty to assist to provide him with 
a VA examination.  

Similarly, while it may be argued that the Veteran's in-service 
treatment for cellulitis is sufficient evidence of a diagnosis of 
a blood disorder, there is no competent evidence showing that he 
has a current a chronic disability of the blood, to include the 
residuals of blood poisoning.  There is simply no indication that 
the Veteran has such disability.  Indeed, aside from his bare 
reference that he suffers from an unidentified disability of the 
blood, the Veteran has neither identified the disability nor 
symptoms related to the claimed disability.  Hence, as there is 
no competent evidence of a current disability of the blood, there 
is no basis to providence the Veteran with a nexus examination.

The Veteran was also offered a Board hearing, which he accepted, 
and then after it was scheduled, he later withdrew.  In view of 
the foregoing, the Board finds no further notice or assistance is 
required to fulfill VA's duty to assist in the development of the 
claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2010).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned. 
38 C.F.R. § 3.303(b) (2010).  

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The Veteran contends that service connection for the residuals of 
blood poisoning and hemorrhoids is warranted based on service 
incurrence.  He related that he was treated at the Army Hospital, 
Ft. Rucker, Alabama, in 1958, for both disorders.  

In November 1958, the Veteran was hospitalized at the US Army 
Hospital, Fort Rucker, Alabama, with complaints of redness and 
pain of his right leg.  He noted a small red area of the mid 
anterior right leg, one day prior to admission.  The red area 
increased in size and became painful.  Examination of the Veteran 
showed a reddish, swollen, tender, hot area of the mid anterior 
aspect of the right leg with reddish streaks extending up the 
thigh to the groin.  The regional lymph nodes were also tender.  
He was treated with rest of his right leg and with antibiotics.  
Local heat was also applied in the form of hot compresses.  His 
condition cleared and he was discharged a week later, much 
improved.  The diagnosis was cellulitis with lymphangitis, right 
leg, organism undetermined.  There is no evidence of continued 
treatment for cellulitis or any other type of infection.  

The remainder of the Veteran's service treatment records, to 
include those of his entire second tour of duty, are absent 
findings of complaints, treatment, or diagnoses related to blood 
poisoning or hemorrhoids.  Indeed, at the time of his service 
discharge in July 1962, the Veteran specifically denied a history 
of piles or rectal disease.  His physical examination indicated 
that his rectum was normal.  No blood disorder were identified.

After service, the Veteran has not presented any evidence, 
medical or otherwise, showing that he has a disability, the 
residual of blood poisoning or hemorrhoids.  The only indication 
that he had these disorders in service and presently, is his 
statement of such.  

Service connection may only be granted for a current disability; 
when a claimed condition is not shown, there may be no grant of 
service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service- connected disease or injury to 
cases where such incidents have resulted in a disability). "In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board notes the requirement of a current disability is 
satisfied when the claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim, and that a claimant may be granted service connection 
even though the disability resolves prior to adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In 
this case, however, there is no current medical evidence of a 
blood disorder, to include the chronic residuals of blood 
poisoning, or hemorrhoids at any time during the period under 
appellate review.  The only hospitalization in service at Ft. 
Rucker was for cellulitis, whose origin was undetermined.  
Additionally, there was no indication that it was related to 
blood poisoning and it resolved without residual disability.  As 
previously stated, it has not been shown that the Veteran has a 
has a blood disorder, or hemorrhoids, now or in service.  

Absent the Veteran's personal statements, there is no evidence 
that he currently suffers from either a disability related to 
blood poisoning or hemorrhoids.   In this regard, the Board notes 
that the Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007)).  No of the three examples identified in Davidson/Jandreau 
have been established.   

Quite simply, the Veteran is not competent to diagnosis himself 
as having a chronic disability of the blood.  Because a blood 
disorder is not a condition that can be diagnosed by unique and 
readily identifiable features, it does not involve a simple 
identification that a layperson is competent to make.  Therefore, 
the Veteran's unsubstantiated statements regarding his claim that 
he presently suffers from a chronic blood disorder is found to 
lack competency.

As for his claim of service connection for hemorrhoids, the Board 
accepts the argument that hemorrhoids may be a condition that a 
layperson is capable of diagnosing.  However, the fact remains 
that there is not a scintilla of evidence to support the 
diagnosis.  Moreover, in light of the fact that the record is 
completely silent for a diagnosis of hemorrhoids in service or at 
any time post-service, the Board simply does not find the Veteran 
to be credible.

Thus, since the evidence does not show that he presently has a 
blood disorder or hemorrhoids, there is no basis upon which to 
grant service connection.  Therefore, service connection for a 
disability, residual of blood poisoning or hemorrhoids is not 
warranted.  


ORDER

Service connection for a disability, residual of blood poisoning 
is denied.  

Service connection for hemorrhoids is denied. 




REMAND

The Veteran claims that he has bilateral hearing loss, bilateral 
tinnitus, and shrapnel wounds to the head, both hands, and both 
legs, as a result of an explosion in service in 1960.  He related 
that while TDY, he was operating a bulldozer which hit a mine or 
some kind of ordinance and severely injured him.  He states that 
he was struck with shrapnel, and that it affected his hearing.  
Thereafter, he states that he has had migraine headaches, as a 
result of the shrapnel that hit him in the head.  He related that 
he was in Beirut, was transported to a hospital in Verdun, 
France, and was treated there for a month.  

Post-service evidence includes treatment records showing that the 
Veteran has scars on his head, hands, and face.  However, it is 
not clear as to whether the scars are residuals of a shell 
fragment wound.  The record also includes the Veteran's competent 
testimony that he has suffered from headaches since suffering an 
in-service head injury.  Further, there is evidence that the 
Veteran has current diagnoses of bilateral hearing loss and 
tinnitus that, according to the report of a November 2005 VA 
audiology examination, are related to the purported explosion.  
However, as discussed directly below, there remains the 
outstanding question as to whether the Veteran was injury 
occurred. 

A review of the service medical records are devoid of any 
treatment for shrapnel wounds or treatment following an injury 
while operating a bulldozer.  However, the Veteran has indicated 
that he was treated at an Army hospital in Verdun, France.  It is 
important to attempt to locate those records if they exist.  The 
Veteran's service personnel records should also be helpful in 
this regard.  If the Veteran was transported from Beirut to 
Verdun, France, this transport would be reflected in his 
personnel records.  The provisions of 38 C.F.R. § 3.159 indicate 
that the VA's duty to assist includes obtaining relevant military 
records.  Morning reports, unit histories, lessons learned, would 
be helpful in this regard.  


Accordingly, the case is REMANDED for the following actions:

1.  Request that the National Personnel 
Records Center (NPRC) or any other 
appropriate agency, conduct a search for 
the Veteran's administrative personnel 
records, sick reports, unit histories, 
lessons learned, and morning reports, 
providing the Veteran's dates of service.  
If the requested records are held by a 
department or agency of the Federal 
government, efforts to obtain such records 
must continue until it is determined that 
they do not exist or that further attempts 
to obtain them would be futile.  The non-
existence or unavailability of such records 
must be verified (in writing) by each 
Federal department or agency from whom they 
are sought.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2).  

2.  If records are located showing that the 
Veteran was injured in service due to an 
explosion, he should be afforded VA general 
examination, to include etiology opinions 
in connection with these claims.  The 
claims folder must be made available to the 
examiners in conjunction with the 
examinations. 

The examiner should indicate whether it is 
at least as likely as not (50 percent or 
more probability) that the Veteran 
presently suffers from the residuals of 
shrapnel wound injuries including, but not 
limited to, scars of the head, hands, and 
legs, and chronic headaches.   The opinion 
is to be accompanied by a clear rationale 
consistent with the evidence of record.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated with supporting rationale.  


3.  Then readjudicate the issues of service 
connection for bilateral hearing loss, 
bilateral tinnitus, and shrapnel wounds to 
the head, both hands, and both legs.  In so 
doing, the RO/AMC should bear in mind that 
there is a positive medical opinion with 
respect to the Veteran's hearing loss and 
tinnitus, and that outstanding question was 
whether there was sufficient evidence to 
show that he was injured in a mine 
explosion.  If the benefits sought on 
appeal are not granted, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, and should be given an opportunity to 
respond.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The issue of 
entitlement to service connection for migraine headaches, 
secondary to shrapnel wounds is held in abeyance during the 
pendency of this REMAND.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


